 
 
I 
111th CONGRESS
1st Session
H. R. 2715 
IN THE HOUSE OF REPRESENTATIVES 
 
June 4, 2009 
Mrs. Bachmann (for herself, Mr. Boehner, Mr. Hensarling, Mr. Price of Georgia, Mr. Jordan of Ohio, Mr. Brady of Texas, Mr. Kline of Minnesota, Mr. Campbell, Mr. McKeon, Mr. Carter, Mr. Wolf, Mr. Boustany, Mr. Scalise, Mr. Luetkemeyer, Mr. Olson, Mr. Gohmert, Mr. Marchant, Mr. Nunes, Mrs. Lummis, Mr. Wamp, Mr. Fleming, Mr. Kingston, Mr. Issa, Mr. Akin, Mr. Westmoreland, Mr. King of Iowa, Mr. Burton of Indiana, Ms. Fallin, Mrs. Blackburn, Mr. Sessions, Mr. Lamborn, Mr. Heller, Mr. Harper, Mr. Latta, Ms. Foxx, Mr. Boozman, Mr. Gallegly, Mr. Platts, Mr. Cassidy, and Mr. Garrett of New Jersey) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To prohibit the Department of Housing and Urban Development from providing any assistance to any organization that has been indicted for a violation under Federal or State law relating to an election for Federal or State office. 
 
 
1.Short titleThis Act may be cited as the Taxpayer Protection and Anti-Fraud Act of 2009. 
2.Prohibition of HUD assistanceThe Department of Housing and Urban Development Act (42 U.S.C. 3531 et seq.) is amended by adding at the end the following new section: 
 
15.Prohibition of assistance for certain indicted organizations 
(a)ProhibitionNo HUD financial assistance shall be distributed to— 
(1)any organization that has been indicted for a violation under Federal or State law relating to an election for Federal or State office; or 
(2)any organization that— 
(A)employs any applicable individual, in a permanent or temporary capacity; 
(B)has under contract or retains any applicable individual; or 
(C)has any applicable individual acting on the organization’s behalf or with the express or apparent authority of the organization. 
(b)DefinitionsFor purposes of this section, the following definitions shall apply: 
(1)Applicable individualThe term applicable individual means an individual who has been indicted for a violation under Federal or State law relating to an election for Federal or State office. 
(2)HUD financial assistanceThe term HUD financial assistance means any grant, loan, subsidy, guarantee, insurance, cooperative agreement, or other form of financial assistance, including any insurance or guarantee of a loan, mortgage, or pool of mortgages, under a program administered by the Secretary of Housing and Urban Development. . 
 
